Citation Nr: 1528755	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  14-16 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for a right eye disability, to include glaucoma, optic atrophy, retinal edema, and chorioretinal scarring.


REPRESENTATION

Appellant represented by:	African American PTSD Association


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The appellant served on active duty from June 1943 to February 1946. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO), which denied the claims on appeal.

In April 2015, the appellant testified before the undersigned Veterans Law Judge, seated at a RO. A transcript of the hearing has been associated with the claims file. The appellant submitted evidence at that time, with a waiver of consideration of such by the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an eye disability, to include glaucoma, optic atrophy, retinal edema, and chorioretinal scarring, addressed in the REMAND portion of the decision below, is REMANDED to the AOJ.


FINDING OF FACT

The appellant was exposed to acoustic trauma during active service, has bilateral hearing loss that meets VA requirements to be considered a disability, and has experienced bilateral hearing loss continuously since separation from service. 



CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2014); 38 C.F.R.           §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a). Service connection can be demonstrated for a disease diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). In order to establish service connection, the evidence must generally show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

Alternatively, continuity of symptomatology may be established if a claimant can demonstrate: (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. under 38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303 (2007). Symptoms, and not treatment, are the essence of any evidence of continuity of symptomatology

Where a claimant asserts entitlement to a chronic condition but there is insufficient evidence of a diagnosis in service, he can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013). Organic neurological disorders, including sensorineural hearing loss, are listed as chronic conditions under 38 C.F.R. § 3.309(a). Therefore, any hearing loss disability can be granted service connection on the basis of continued symptomatology since service under 38 C.F.R. § 3.303(b). In addition, such may be presumed to have been incurred in or aggravated by service if it becomes manifest to a degree of 10 percent or more within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 3.309. 

According to VA standards, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

During VA treatment in July 2010, the appellant reported his progressive hearing loss over several years and reported his in-service noise exposure experience from using 90-milimeter guns without hearing protection. He denied recreational and occupational exposure. At the time of his September 2010 claim, the appellant reported that during service he was in a gun crew, manning a 50-caliber machine gun, and that his hearing had grown consistently worse since then. During his April 2015 Board hearing, the appellant reported that he started noticing his decreased hearing acuity in 1947, and described having to turn up the volume on radios and televisions. He reported that he bought his first hearing aids in the 1950's. 

The appellant's service personnel records, specifically, his service separation form, his DD-214, indicates that his military occupational specialty (MOS) was machine gun crewman. The Board concedes that the appellant experienced acoustic trauma in service as a result of his military duties, as his description of his in-service noise exposure is consistent with his MOS. He has offered competent testimony as to his in-service experience with noise exposure, as well as post-service symptoms of continuous decreased bilateral hearing acuity; there is no indication that he is not credible. See Layno.

Prior to November 1967, audiometric results in service department records were reported in standards set forth by the American Standards Association (ASA). Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI). In order to facilitate data comparison, the ASA standards should be converted to ISO-ANSI standards. However, in the present appeal, the appellant's in-service hearing test results were not recorded using ASA or ISO-ANSI standards.  Report of physical examination conducted upon entrance into service in June 1943 reveals that the appellant presented with hearing acuity, measured by whispered voice testing, of 15/15, bilaterally. Report of physical examination conducted upon separation from service in February 1946 reveals that the appellant presented with hearing acuity, measured by whispered voice testing, of 15/15, bilaterally; as well as bilateral hearing of 40/40 using a watch, 20/20 using a coin click, and 15/15 using the spoken voice. 

On VA examination in February 2011, the appellant reported that he served as an anti-aircraft gunner during service and that he experienced noise exposure from 90- millimeter anti-aircraft guns and 50-caliber machine guns, without the use of hearing protection. He denied any history of occupational or recreational noise exposure. He complained of a bilateral, progressive hearing loss, beginning in about 1947. He reported that he had utilized amplification for the past twenty-five years. Objective findings revealed that the appellant's puretone thresholds, in decibels, for the right ear were 45, 50, 65, 70, 70, and for the left ear were 40, 60, 70, 80, 80 both measured at 500, 1000, 2000, 3000, and 4000 Hertz, respectively. Speech recognition ability was 72 percent in the right ear and 70 percent in the left ear. There is thus evidence of an auditory threshold of 40 decibels or greater at a specified frequency, in each ear; and the appellant's bilateral hearing loss meets the VA requirements for consideration as a disability. 38 C.F.R. § 3.385. The examiner opined that the appellant's bilateral hearing loss was less likely than not related to service, and reasoned that there was a lack of evidence in the claims file and there was a lack of proximity between the dates of service and the date of the VA examination. 

Based on the forgoing, there is probative evidence of current bilateral hearing loss that meets the VA requirements for consideration as a disability under 38 C.F.R.      § 3.385 and probative evidence of in-service acoustic trauma. While the VA examiner provided a negative etiological opinion, it appears that the opinion was made without consideration of the appellant's competent and credible, and thus probative, lay account of continuous decreased bilateral hearing acuity since service. 38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, 708 F.3d 1331, at 1337-39. The Board thus finds that service connection for bilateral hearing loss is warranted.


ORDER

Service connection for bilateral hearing loss is granted.


REMAND

The most recent VA treatment records associated with the claims file dated in August 2014. While such records indicate that the appellant is treated for his eye disability privately, the VA treatment records available, dated from 2010 to 2014, include results of a number of eye consultations and evaluations. On remand, the AOJ should obtain and associate with the claims file the appellant's updated VA treatment records.

In this regard, of record are two reports of private eye treatment, one dated in October 2013 and the other dated in March 2015, indicating that the appellant was referred to such treatment by Dr. McCray. During his April 2015 Board hearing, the appellant reported that he was treated at Mercy Hospital, as well as at a treatment facility three to four years ago. On remand, the AOJ should inform the appellant of the private treatment records currently of record and provide him an opportunity to supplement the record with any outstanding relevant private treatment records. 

The appellant asserts, in his September 2010 claim, that material was blown into his right eye during service, and that he was treated at the base hospital. He reported that he has worn glasses since then. During his April 2015 Board hearing, the appellant asserted that he was told by the treating physician during his in-service hospitalization that he incurred a bad eye injury that would affect him later. He reported that he always felt as if there was something in his right eye and that he had to buy glasses during service. He also reported that a treating physician, post-service, told him that he had a hole in the back of his right eye that was getting larger. The appellant has not asserted entitlement to service connection for a refractive error or a left eye disability.

The appellant's service treatment records show unremarkable visual acuity at the time of his entrance physical examination in June 1943 and his separation physical examination in February 1946. Records dated in March 1944 indicated that the appellant was hospitalized with complaints of headaches and eye pain, and was diagnosed with dengue and mild conjunctivitis.

During VA and private treatment over the course of the appeal, the appellant has been diagnosed with right eye conditions to include:  glaucoma, chorioretinal scars, optic atrophy, and retinal edema. On VA examination in March 2011, the appellant was diagnosed with optic atrophy, glaucoma, macular chorioretinal scarring, and the examiner opined that such was less likely than not related to service. The examiner reasoned that while blunt trauma could cause the diagnosed eye disabilities, the described in-service injury was not consistent with blunt trauma and was more consistent with foreign body or ocular surface irritation. The examiner concluded that the eye disabilities were thus not related to the appellant's in-service mild conjunctivitis. It does not appear that the examiner considered whether the appellant's right eye disabilities were related to his in-service foreign body or ocular surface irritation, and did not appear to consider his lay statements as to his need for glasses during service and since that time. On remand, the AOJ should afford the appellant a new VA examination and obtain a sufficient etiological opinion.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Obtain and associate with the claims file the appellant's treatment records maintained by the Jesse Brown VA Medical Center (VAMC) in Chicago, Illinois, dated from August 2014 to the present. If a negative response is received from any VA facility, the claims file should be properly documented in this regard; and the appellant must be properly notified and provided an opportunity to submit such records.

2. Contact the appellant and inform him that the only private treatment records associated with the claims file are one dated in October 2013 and another dated in March 2015, indicating that he was referred to such treatment by Dr. McCray. Provide him VA Forms 21-4142, Authorization and Consent to Release Information to VA, for any outstanding relevant private treatment records. Advise the appellant that he may submit his private treatment records if he so chooses. If a negative response is received from the appellant, or any private treatment provider, the claims file should be properly documented in this regard.

3. Then, schedule the appellant for a VA examination to determine the etiology of any present right eye disabilities. All indicated tests and studies should be completed.

The examiner should diagnose all present right eye disabilities, including, but not limited to, glaucoma, chorioretinal scars, optic atrophy, and retinal edema, and opine as to whether it is at least as likely as not (at least a 50 percent probability) that any right eye disabilities were incurred in service, or are otherwise related to service, specifically considering the appellant's reported in-service foreign body or ocular surface irritation as well as his hospitalization in March 1944 for dengue and mild conjunctivitis, as well as his reported need for glasses during and since service. 

The claims file, to include a copy of this Remand, should be made available to the examiner for review in conjunction with the examination, and the examiner should note such review. A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 
 
4. Then, after ensuring any other necessary development has been completed; readjudicate the appellant's claim, considering any additional evidence added to the record. If the action remains adverse to the appellant, provide the appellant and his representative with a Supplemental Statement of the Case (SSOC) and allow him an appropriate opportunity to respond thereto. Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


